DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 17-40 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on May 7, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 


Priority
This application is continuation of U.S. non-provisional application no. 16/127,293, filed on September 11, 2018, now U.S. Patent No. 10,865,393, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/557,840, filed on September 13, 2017. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10, 13, 15, 17, and 19 of U.S. Patent No. 10,865,393 (hereafter “patent”; cited on Form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons that follow.
Regarding claim 17 of this application, claim 1 of the patent recites a non-native glucosyltransferase comprising at least two amino acid substitutions at positions corresponding with amino acid residues Gln-588, Phe-607, or Arg-741 of SEQ ID NO:62,
wherein the non-native glucosyltransferase synthesizes insoluble alpha-glucan comprising 1,3-linkages, and wherein the non-native glucosyltransferase has:
(i) an insoluble alpha-glucan yield that is higher than the insoluble alpha-glucan yield of a second glucosyltransferase that only differs from the non-native glucosyltransferase at the substitution positions, and/or

wherein the non-native glucosyltransferase comprises an amino acid sequence that has at least 90% sequence identity to the amino acid sequence of residues 55-960 of SEQ ID NO:4 or the amino acid sequence of residues 54-957 of SEQ ID NO:65; 
claim 2 of the patent recites the non-native glucosyltransferase of claim 1, wherein the glucosyltransferase comprises amino acid substitutions at positions corresponding with amino acid residues Gln-588, Phe-607 and Arg-741 of SEQ ID NO:62; and
claim 4 of the patent recites the non-native glucosyltransferase of claim 1, wherein the glucosyltransferase further comprises at least one amino acid substitution at a position corresponding with amino acid residue Ala-510 and/or Asp-948 of SEQ ID NO:62.
Regarding claims 18-21 of this application, claim 3 of the patent recites the non-native glucosyltransferase of claim 1, wherein:
(i) the amino acid substitution at the position corresponding with amino acid residue Gln-588 is with a Leu, Ala, or Val residue;
(ii) the amino acid substitution at the position corresponding with amino acid residue Phe-607 is with a Trp, Tyr, or Asn residue; and/or
(iii) the amino acid substitution at the position corresponding with amino acid residue Arg-741 is with a Ser or Thr residue; and
claim 15 of the patent recites the non-native glucosyltransferase of claim 4, wherein:

(ii) the amino acid substitution at the position corresponding with amino acid residue Asp-948 is with a Gly, Val, or Ala residue.
Regarding claims 22-27 of this application, claim 6 of the patent recites the non-native glucosyltransferase of claim 1, wherein the glucosyltransferase further comprises at least one amino acid substitution at a position corresponding with amino acid residue Val-1188, Met-1253, and/or Gln-957 of SEQ ID NO:62, and
claim 17 of the patent recites the non-native glucosyltransferase of claim 6, wherein:
(i) the amino acid substitution at the position corresponding with amino acid residue Val-1188 is with a Glu or Asp residue;
(ii) the amino acid substitution at the position corresponding with amino acid residue Met-1253 is with an Ile, Leu, Ala, or Val residue; and/or
(iii) the amino acid substitution at the position corresponding with amino acid residue Gln-957 is with a Pro residue.
Regarding claims 28-33 of this application, claim 19 of the patent recites the non-native glucosyltransferase of claim 18, comprising an amino acid sequence that has at least 97% sequence identity to the amino acid sequence of residues 55-960 of SEQ ID NO:4 or the amino acid sequence of residues 54-957 of SEQ ID NO:65.

Regarding claims 36-40 of this application, claim 13 of the patent recites a method of producing insoluble alpha-glucan comprising:
contacting at least water, sucrose, and the non-native glucosyltransferase of claim 1, whereby insoluble alpha-glucan is produced.
Therefore, claims 17-40 of this application are unpatentable over claims 1-4, 6, 10, 13, 15, 17, and 19 of the patent. 

Conclusion
Status of the claims:
Claims 17-40 are pending in the application.
Claims 17-40 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/David Steadman/Primary Examiner, Art Unit 1656